          Case 1:19-mc-00032-ABJ Document 15 Filed 03/03/20 Page 1 of 2



                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


 IN THE MATTER OF THE APPLICATION
 OF WP COMPANY LLC
                                                         Misc. Action No. 19-0032 (ABJ)




                        JOINT MOTION FOR EXTENSION OF TIME

         The United States of America and Paul Manafort respectfully submit this joint motion for

an extension of time in which to respond to the Court’s minute order of January 6, 2020. In support

of this motion, the parties state the following:

         The Court directed that the government and Mr. Manafort “submit a joint filing by March

6, 2020, identifying any records requested by the petitioner that can be unredacted in part or

entirely, setting forth the basis for any continued redactions, and describing any points of

disagreement between the government and Paul Manafort on these matters.” 1/6/2020 Minute

Order.

         The government and counsel for Mr. Manafort have been in communication and have been

reviewing the records at issue to determine which redactions can be removed. In addition, counsel

for the government has been in consultation with other components of the Department of Justice

regarding the same. These processes are ongoing and time consuming.

         Therefore, the government and Mr. Manafort respectfully request that this Court grant an

extension of time of 60 days to submit the joint filing to the Court identifying records that can be
           Case 1:19-mc-00032-ABJ Document 15 Filed 03/03/20 Page 2 of 2



lesser or entirely redacted, and describing any points of disagreement between the parties on these

matters.

                                                     Respectfully submitted,


/s/ Kevin Downing                                    TIMOTHY J. SHEA
Kevin Downing (DC 1013984)                           United States Attorney
Law Office of Kevin M. Downing
601 New Jersey Avenue NW, Suite 610                         /s/ Molly Gaston
Washington, D.C. 20001                               Molly Gaston (VA 78506)
(202) 754-1992                                       Assistant United States Attorney
kevindowning@kdowninglaw.com                         Fraud and Public Corruption Section
                                                     United States Attorney’s Office
/s/ Thomas E. Zehnle                                 555 Fourth Street NW, 5th Floor
Thomas E. Zehnle (DC 415556)                         Washington, D.C. 20530
Law Office of Thomas E. Zehnle                       (202) 252-7803
601 New Jersey Avenue NW, Suite 620                  molly.gaston@usdoj.gov
Washington D.C. 20001
(202) 368-4668
tezehnle@gmail.com

/s/ Richard W. Westling
Richard W. Westling (DC 990496)
Epstein Becker & Green, P.C.
1227 25th Street NW
Washington D.C. 20037
Tel: 202-861-1868
Fax: 202-296-2882
rwestling@ebglaw.com
        Case 1:19-mc-00032-ABJ Document 15-1 Filed 03/03/20 Page 1 of 1



                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


 IN THE MATTER OF THE APPLICATION                          Misc. Action No. 19-0032 (ABJ)
 OF WP COMPANY LLC




                                      [PROPOSED] ORDER

       Upon consideration of the government’s and Paul Manafort’s Joint Motion for an

Extension of Time, it is hereby

       ORDERED that the motion is GRANTED; and it is further

       ORDERED that government and Mr. Manafort submit a joint filing by May 6, 2020,

identifying any records requested by the petitioner that can be unredacted in part or entirely, setting

forth the basis for any continued redactions, and describing any points of disagreement between

the government and Paul Manafort on these matters.

       SO ORDERED this                  day of March, 2020.




                                                            Amy Berman Jackson
                                                            United States District Judge
